Dear Mrs. Jones,
You have requested an opinion of the Attorney General in your capacity as a member of the Board of Commissioners of the Audubon Regional Library Board, asking whether a single Parish of the Audubon Regional Library Board can extricate itself from the multi-parish regional library system.
In 1996 this office rendered Attorney General's Opinion # 96-476 in which we concluded that the Board of Commissioners for the Audubon Regional Library was governed by LSA-R.S. 33:1321 et seq. LSA-R.S. 33:1325
provides, "All arrangements concluded under the authority of LSA-R.S.33:1324 shall be reduced to writing."  This office also concluded in A.G. Op. # 96-476 that the Board of Commissioners for the Audubon Regional Library should be governed by the written agreement mandated in LSA-R.S. 33:1325.
It is still the opinion of this office that the Intergovernmental Agreement for the Support and Operation of the Audubon Regional Library and Its Branches entered into by the Parishes of West Feliciana, East Feliciana and St. Helena should govern the conduct of the Board of Commissioners.  This office has been provided with a copy of the above agreement in which Article VI sets out the agreement's duration. Article VI of the written agreement states, "This Agreement shall be binding upon the PARISHES until terminated by agreement between the PARISHES." Furthermore Article IX states, "The PARISHES hereto pledge their mutual cooperation in complying with the terms of this Supplemental Agreement. . . ."
Therefore, in answer to your question, a member Parish of the Audubon Regional Library Board can only extricate itself in accordance with the terms set out under Article VI of the intergovernmental agreement.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
____________________
                             By: CHARLIE H. BRAUD, JR. Assistant Attorney General
RPI/CHB, Jr.;mjb